EXHIBIT 11 STATEMENT RE COMPUTATION OF PER SHARE EARNINGS The following presents the computation of per share earnings reflecting the assumption that dilutive stock options are exercised. (IN THOUSANDS EXCEPT PER SHARE DATA) 2009 2008 2007 Net earnings (1) $ 62,576 $ 44,183 $ 38,623 Weighted average common shares outstanding (2) 6,854 6,845 6,836 Common share equivalents relating to stock options - - - Adjusted common and common equivalent shares for computation (3) 6,854 6,845 6,836 Net earnings per share: Basic (1 / 2) $ 9.13 $ 6.45 $ 5.65 Diluted (1 / 3) $ 9.13 $ 6.45 $ 5.65
